Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing L AWLER & A SSOCIATES a professional law corporation 11622 El Camino Real, Suite 100 San Diego, California 92130 Telephone: 888-675-0888 Facsimile: 866-506-8877 W. Scott Lawler, Esq. Admitted in California and Utah Thursday, July 17, 2008 Sent Via Facsimile to (202) 772-9205, U.S. Mail and Email to kemphj@sec.gov Mr. Joseph Kemph, Division of Corporation Finance United States Securities & Exchange Commission t, N.E., Mail Stop 3720 Washington, D.C. 20549-3720 Re: TransAKT Ltd. Form 20-F for Year Ended December 31, 2007 File No. 0-50392 Filed: June 30, 2008 Dear Mr. Kemph: We represent TransAKT Ltd. (the Company) in connection with its Form 20-F for the year ended December 31, 2007. We are in receipt of your correspondence dated July 17, 2008 which requests the Companys response(s) within ten (10) business days (the Response Date). Pursuant to a telephone conversation between the Company and your office, please consider this as the Companys formal written request for an extension of the Response Date until August 11, 2008. Please feel free to contact me directly with any questions regarding the foregoing. Sincerely, /s/ W. Scott Lawler W. Scott Lawler
